Title: From Alexander Hamilton to Charles Lee, 11 September 1791
From: Hamilton, Alexander
To: Lee, Charles


Treasury DepartmentSeptember 11 1791
Sir
An application has been made to me for a boat for the use of the Customs at one of the ports on the Potomack below Alexandria. I am informed that the boat belonging to your district is found too large for harbour service, and that it would be more convenient to the Surveyor to have a small boat fit for the purpose to board vessels within a short distance of the Town. I wish to be informed if such an exchange appears to you expedient, and, if so, I wish to have a Seamans inventory of the boat you now have, specifying her dimensions and all her appurtenances.
The admeasurement of foreign vessels at every entry into your District is a practice that ought to be observed, as there can be, otherwise, no certainty of the identity of the vessel, nor of her remaining unaltered. The documents they produce are from Officers not amenable to our laws, and whose deviations from fact, therefore subject them to no penal consequences from the United States. I am, with consideration, Sir,
Your Obed Servant
A Hamilton ⟨Ch⟩arles Lee Esqr.Alexandria
